15‐1630 
        Servin v. New World Network International 
                                                                                                                    
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                                              
                                         SUMMARY ORDER 
         
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY ORDER FILED ON OR AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
                    At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the 
        Second  Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40 
        Foley  Square,  in  the  City  of  New  York,  on  the  26th  day  of  April,  two  thousand 
        sixteen. 
                     
        PRESENT:  ROBERT D. SACK, 
                    RICHARD C. WESLEY, 
                    GERARD E. LYNCH, 
                             Circuit Judges.   
        _____________________________________ 
                                                                  
        JEFFREY D. SERVIN, LEONARD J. BERWICK, OSAGE 
        CORP., DBA FIRST CITY COMMUNICATIONS INC.,   
         
                                    Plaintiffs‐Appellants, 
         
                    v.                                                                  15‐1630  
                                                                          
        NEW WORLD NETWORK INTERNATIONAL, LTD., 
        NEW WORLD NETWORK USA, INC., COLUMBUS 
        COMMUNICATIONS, LTD., BARCLAYS BANK PLC, 
         
                                    Defendants‐Appellees, 
                    
MORGAN STANLEY,   
 
                        Defendant. 
_____________________________________ 
 
FOR APPELLANT:          JEFFREY D. SERVIN, pro se, Philadelphia, PA. 
 
FOR APPELLEES:          DOUGLAS  H.  FLAUM  (Joshua  M.  Bennett,  Jenna  E. 
                        Browning,  on  the  brief),  Paul  Hastings  LLP,  New  York, 
                        NY. 
 
      Appeal from a judgment of the United States District Court for the 
Southern District of New York (Koeltl, J.). 
       
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court is 

AFFIRMED.   

      Plaintiff‐Appellant Jeffrey D. Servin (“Servin”), proceeding pro se, appeals 

the District Court’s judgment dismissing his state law tort claims against 

Defendants.    Plaintiffs‐Appellants Leonard J. Berwick and First City 

Communications Inc.’s appeal was previously dismissed by this Court for failure 

to file an appellate brief and appendix.    We assume the parties’ familiarity with 

the underlying facts, the procedural history, and the issues presented for review.     

       

       
      We have considered all of Servin’s arguments and find them to be without 

merit.    Accordingly, we AFFIRM for substantially the reasons stated in the 

District Court’s thorough and comprehensive opinion below.     

                                     FOR THE COURT:   
                                     Catherine O’Hagan Wolfe, Clerk 
                                      




                                        3